DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Response filed October 21, 2021 (herein referred to as “Response”).  Claims 5-7 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Patent Publ’n No. 2019/0218996 “Mori”) in view of Freidhager et al. (WO 2015/014779 “Freidhager”).  Note. 
Regarding Claims 5 and 6, Mori discloses the invention substantially as claimed, including a cast piston (1) made from an iron material (see paragraph [0066]) for an internal combustion engine, wherein piston (1) includes a cooling channel (14), a pair of pin bosses (3) (“two pin boss portions”, see paragraph [0064]), a piston axis (vertical hashed line) that is perpendicular to the piston pin axis (see Figure 4), wherein a lowermost limiting of the cooling channel in a direction of the piston axis is located at essentially the same level as a lower groove flank of a lowest piston-ring groove (13) and/or a deepest point of the combustion bowl (20) (see Figure 1).  Mori does not describe the recited details of the at least one rib.  
However, Freidhager discloses a one-piece piston (10) for an internal combustion engine, having a piston crown (22), a cylindrical piston head (11) adjoining the piston crown (22), and an at least partially hollow piston skirt (40) formed on the piston head (11) on the side facing away from the piston crown (22) (see Abstract). Freidhager discloses piston (10) includes two reinforcing ribs (45) extending parallel to the pin axis which is defined by the two pin bores (61). The two reinforcing ribs (45) are provided symmetrically on both sides of the pin and connect the opposing connecting walls (60) in the region of the rear of the pin boss (62).  Therefore, ribs (45) are disposed on the pin boss (62) at a location which is a maximum distance from the vertical piston axis on the pin boss (see Figure 7, and column 5, line 65 - column 6, line 19).   Freidhager discloses that rib (45) extends in the direction of the axis of the pin bosses (62) (see Figure 7).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Mori by providing ribs that are located on the pin boss at a maximum distance from a piston axis as 
Regarding Claim 7, Mori discloses that cooling channel (14) extends in a direction of the piston axis direction substantially over the whole area of piston-ring grooves ((11), (12), (13)) (see Figure 1).

Response to Arguments
Applicant’s arguments (see Response filed October 21, 2021) with respect to the rejection(s) of Claim(s) 5-7 under Section 103 have been fully considered but they are not persuasive. 
First, Applicant asserts that “none of the references cited disclose a one-piece cast piston which is made from an iron material, as recited in claim 5” (see Response, page 3, third paragraph). 
In response, Applicant’s arguments rely on language solely recited in preamble recitations in Claim 5.  When reading the preamble in the context of the entire claim, the recitation of a one-piece piston is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co.
 Next, Applicant asserts that one would not look to the features of a piston fabricated from aluminum or aluminum alloys when attempting to improve the design of an iron piston.  
In response, Applicant is reminded that the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case of obviousness (see MPEP § 2145).  Applicant should present factually supported objective evidence when presenting such a response, and that mere conclusory statements are insufficient to overcome the prima facie case of obviousness (see MPEP 2145).  In this case, the conclusory statement presented by Applicant was considered but was not found to be of substantial evidentiary value.  See also MPEP § 716.01(c).
Without evidence to the contrary, the mere fact that pistons may be fabricated from different materials would not limit one of ordinary skill from looking to various pistons formed of any appropriate material when seeking to improve the design features of the piston. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747